PROB 35 chort and Order Ternlinating ProbationlSupervised Release
(Rt-v. 5/01) Prior to Original Expiration Date

UNITED STATES DISTRICT COURT
l-`()R 'l`HE

Southern District oi`l\/Iississippi

 

UN[TED S'|`/\'I`ES OF /\MERICA

V~ Crim_ NO_ 3:14CR46DCB-FKB-1
Demoreo Aundria| Graves

 

On 93"04"2917 the above named was placed on probation/supervised release for a period of
3 years. The probationer/supervised releasee has complied with the rules and regulations of probation/supervised
release and is no longer in need ofsupervision. lt is accordingly recommended that the probationer/supervised releasee be

discharged from supervision

Respectf`ully submitted,

l/v\l@/\;Q@Cl HOM<@

U.S. Pro.l_')r:!r'on Ofiicer

ORDER or COURT

Pursuant to the above report. it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings m the c;s f be terminated\h_hAA/Q
Dated this § _l__day of` . B'O/ z .

bias

U)r."red Si'mes Dr's!rr`cr Jtrdge

 

